Citation Nr: 1544455	
Decision Date: 10/19/15    Archive Date: 10/29/15

DOCKET NO.  10-00 031A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Portland, Oregon


THE ISSUES

1.  Entitlement to service connection for depression disorder, to include as secondary to service-connected residuals of anal fissures with sphincter impairment. 

2.  Entitlement to service connection for colon disorder currently identified as rectocele, to include as secondary to service-connected residuals of anal fissures with sphincter impairment.

3.  Entitlement to service connection for hemorrhoids, to include as secondary to service-connected residuals of anal fissures with sphincter impairment.


REPRESENTATION

Appellant represented by:	Oregon Department of Veterans' Affairs



WITNESSES AT HEARING ON APPEAL

The Veteran and her husband


ATTORNEY FOR THE BOARD

J. Murray, Counsel 


INTRODUCTION

The Veteran served on active duty in the United States Navy from March 1969 to December 1971. 

These matters come before the Board of Veterans' Appeals (Board) on appeal from a November 2008 rating decision of the Department of Veterans Affairs (VA) Regional Office in Portland, Oregon (RO).  In pertinent part of that rating decision, the RO denied the claims for entitlement to service connection for anal fissures, impaired sphincter control, depression, colon condition, and hemorrhoids.

In January 2013, the Veteran and her husband testified before the undersigned Veterans law Judge (VLJ) during a videoconference from the RO.  The hearing transcript reflects compliance with the requirements of 38 C.F.R. § 3.103(c)(2) as applied to a hearing before the Board.  A copy of the hearing transcript has been associated with the claims folder. 

In a March 2013 decision, the Board awarded service connection for anal fissures, which was implemented in an April 2013 rating decision.  Also, in March 2013, the Board remanded the claims for entitlement to service connection for depression, impaired sphincter control, hemorrhoids, and colon disorder back to the RO (via the Appeals Management Center (AMC)) for additional development.  Based on the additional development, to include a December 2013 VA examination, the RO in a March 2014 rating decision included impaired sphincter control as part of the Veteran's anal fissure disability, and increased the assigned evaluation to 10 percent.  The Veteran did not appeal that assigned rating or effective date, and the matter is not on appeal.  

After the most recent consideration of the evidence in November 2014 by the RO (via the AMC), the Veteran submitted additional evidence including updated VA treatment records dated to February 2015 and private medical statement as well as additional arguments in support of her claims.  See May 2015 correspondence.  The Board observes that the amended 38 U.S.C. § 7105(e) provides that if new evidence is submitted with or after a Substantive Appeal received on or after February 2, 2013, then it is subject to initial review by the Board unless the Veteran explicitly requests initial consideration.  In the instant case, the Veteran's substantive appeal was received in January 2010.  In turn, as the Veteran has not requested initial consideration of this evidence, a waiver of this additional evidence was not necessary.  Regardless, there will be the opportunity for initial consideration of such evidence on remand.

The Board notes that in March 2015, the Veteran requested another hearing before the Board.  VA regulations do not obligate VA to provide more than one Board hearing for the same substantive appeal before the same VLJ.  38 C.F.R. § 20.703 (2015).  As a hearing has already been conducted regarding these issues by the undersigned VLJ, and no good cause has been shown to grant the Veteran's request for a second hearing solely before the undersigned, the Board finds that the request must be denied.  In her March 2015 statement, the Veteran requested that the record remain open for 60 days to submit additional evidence.  The Board observes that more than 60 days has passed since her request and the Veteran has submitted additional evidence in support of her appeal.  The Veteran has not asserted that any additional outstanding records exist or that she desires additional time to obtain evidence.  Accordingly, the Board will proceed with consideration of the appeal.

During the pendency of the last remand, this appeal was converted to and processed using the Veterans Benefits Management System (VBMS) paperless claims processing system.  Accordingly, any future consideration of this appellant's case should take into consideration the existence of this electronic record.


FINDING OF FACTS

1.  The preponderance of the competent medical evidence of record is against a finding that the Veteran's current depression had an onset during her period of service or within the first year thereafter, or is otherwise directly related to her period of service. 
 
2.  The competent medical and lay evidence of record demonstrates that the Veteran's current depression is likely exacerbated by her service-connected anal fissures with sphincter impairment, even if not necessarily caused by that service-connected disability.


CONCLUSION OF LAW

The criteria for entitlement to service connection for depression disorder as aggravated by service-connected disability only have been met.  38 U.S.C.A. §§ 1110, 5107(b) (West 2002); 38 C.F.R. §§ 3.102, 3.303, 3.310 (2015); Allen v. Brown, 7 Vet. App. 439 (1995).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Stegall Concerns 

As noted in the Introduction, the Board remanded the Veteran's claim in March 2013 for additional evidentiary development.  The Board instructed the RO (via the AMC) to provide the Veteran with notice of 38 C.F.R. § 3.310 regarding secondary service connection, update the claims folder with her VA treatment records, and schedule her for a VA examination so that the nature and etiology of any diagnosed psychiatric disorder. 

Notably, the Veteran was provided with sufficient notice in April 2013 and updated the claims folder with the Veteran's treatment records.  In addition, the Veteran was provided with a VA psychiatric examination in November 2013, and the RO/AMC obtained a November 2014 addendum medical statement from the November 2013 VA examiner.  The RO/AMC then readjudicated the Veteran's claim in November 2014 supplemental statement of the case (SSOC).  

Thus, the Board's prior remand instructions have been complied with.  See Stegall v. West, 11 Vet. App. 268, 271 (1998) [where the remand orders of the Board are not complied with, the Board errs as a matter of law when it fails to ensure compliance].

VA's Duty to Notify and Assist 

As provided for by the Veterans Claims Assistance Act of 2000 (VCAA), the United States Department of Veterans Affairs has a duty to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126; 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a).

VA is required to notify the claimant of the information and evidence not of record that is necessary to substantiate the claim.  VA will inform the Veteran of the type of information and evidence that VA will seek to provide, and of the type of information and evidence, the claimant is expected to provide.  38 C.F.R. § 3.159(b).  VA must provide such notice to the claimant prior to an initial unfavorable decision on a claim for VA benefits by the agency of original jurisdiction (AOJ), even if the adjudication occurred prior to the enactment of the VCAA.  See Pelegrini v. Principi, 18 Vet. App. 112, 119-120 (2004).  These VCAA notice requirements apply to all elements of a claim for service connection, so VA must specifically provide notice that a disability rating and an effective date will be assigned if service connection is awarded.  Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).

Here, VA sent letters to the Veteran in March 2010 that addressed of the elements concerning her claim for service connection prior to adjudication of the claim in the rating decision.  In that letter, VA informed the Veteran of what evidence is required to substantiate the claims on direct bases, and apprised the Veteran as to his and VA's respective duties for obtaining evidence. The Veteran was also informed on how VA determines the disability rating and the effective date for the award of benefits if service connection is to be awarded.  Dingess v. Nicholson, 19 Vet. App. 473 (2006).  In the April 2013 letter, VA informed the Veteran how to substantiate her claim on a secondary basis.  Her claim was most recently readjudicated in a November 2014 supplemental statement of the case. 

In light of the above, the Board finds that all notices required by VCAA and implementing regulations were furnished to the Veteran and that no useful purpose would be served by delaying appellate review to send out additional VCAA notice letters.

In addition to its duty to notify, or inform, the Veteran with regard to his claim, VA also has a duty to assist the Veteran in the development of the claim.  This duty includes assisting the Veteran in the procurement of service treatment records and records of pertinent medical treatment since service, and providing the Veteran a medical examination when necessary.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159.

Here, the Veteran's service treatment records, post-service VA medical reports, along with statements from the Veteran, have been obtained and associated with the claims file.  There is no indication that any other treatment records exist that should be requested, or that any pertinent evidence has not been received.

In addition, the Veteran was afforded with a VA examination in November 2013. The 2013 VA examination report shows that the VA examiner recorded the Veteran's reported medical history and findings from clinical evaluation.  The 2013 VA examiner then provided a medical opinion on the question of secondary service connection based on a review of the claims folder and supported by a rationale statement.  Any deficiency contained in the November 2013 medical conclusion was addressed by the VA examiner in the January 2014 addendum medical statement.  In that report, the VA examiner provided a comprehensive and thorough rationale statement in support of the medical conclusion.  The Board finds that the VA examination report and addendum medical statement are adequate for adjudication purposes.  See Barr v. Nicholson, 21 Vet. App. 303 (2007).

The Board acknowledges that a VA medical opinion has not been sought that addresses the Veteran's claim for service connection for depression on a direct basis.  However, the Board finds that such a medical opinion is not necessary to render a decision under the circumstances of this case.  See McLendon v. Nicholson, 20 Vet. App. 79 (2006); see also 38 U.S.C.A. § 5103A(d)(2), 38 C.F.R. § 3.159(c)(4)(i).  While the record reflects a current diagnosis for depression, post-service treatment records show that the Veteran was not first diagnosed or treated for her current depression until several decades after her discharge.  Additionally, the Veteran has not asserted that she was diagnosed or treated for a chronic psychiatric disorder in service.  See Charles v. Principi, 16 Vet. App. 370, 374-75 (2002).  Rather, the Veteran has consistently asserted that her depression is secondary to her service-connected disability - for which VA has already sought an adequate medical opinion.  Simply stated, referral of the claim for an examination or obtainment of a medical opinion on the matter of direct service connection under the circumstances here presented would be an unnecessary act.  38 U.S.C.A. § 5103A(a)(2); see also McLendon, 20 Vet. App. 79.

The Veteran has not identified, and the record does not otherwise indicate, any additional existing evidence that is necessary for a fair adjudication of the claim that has not been obtained. See Bernard v. Brown, 4 Vet. App. 384 (1993).

 For the foregoing reasons, the Board therefore finds that VA has satisfied its duty to notify and its duty to assist pursuant to the VCAA.  See 38 U.S.C.A. §§ 5102 and 5103; 38 C.F.R. §§ 3.159(b), 20.1102; Pelegrini, supra; Quartuccio v. Principi, 16 Vet. App. 183   (2002).

Service Connection 

Service connection may be established for disability resulting from personal injury suffered or disease contracted in the line of duty in the active military, naval, or air service.  38 U.S.C.A. §§ 1110, 1131.  That an injury or disease occurred in service is not enough; there must be chronic disability resulting from that injury or disease.  If there is no showing of a resulting chronic condition during service, then a showing of continuity of symptomatology after service is required to support a finding of chronicity.  38 C.F.R. § 3.303(b). 

Service connection may also be granted for any injury or disease diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disease or injury was incurred in service.  38 C.F.R. § 3.303(d).

To establish a right to compensation for a present disability on a direct basis, a Veteran must show: (1) the existence of a present disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship between the present disability and the disease or injury incurred or aggravated during service.  Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004).

Under 38 C.F.R. § 3.310 (a), service connection may be granted for disability which is proximately due to or the result of a service-connected disease or injury and secondary service connection may be found where a service- connected disability aggravates another condition (i.e., there is an additional increment of disability of the other condition which is proximately due to or the result of a service- connected disorder).

The determination as to whether the requirements for service connection are met is based on an analysis of all the evidence of record and the evaluation of its credibility and probative value.  38 U.S.C.A. § 7104(a); Baldwin v. West, 13 Vet. App. 1 (1999); 38 C.F.R. § 3.303(a). 

If there is at least an approximate balance of positive and negative evidence regarding any issue material to the claim, the claimant shall be given the benefit of the doubt in resolving each such issue.  38 U.S.C.A. § 5107; Ortiz v. Principi, 274 F.3d 1361, 1364 (Fed. Cir. 2001); 38 C.F.R. §§ 3.102. On the other hand, if the Board determines that the preponderance of the evidence is against the claim, it has necessarily found that the evidence is not in approximate balance, and the benefit of the doubt rule is not applicable.  Ortiz, 274 F.3d at 1365.

The Veteran contends that she has a depression disorder that stems directly from her service-connected disability due to anal fissures with sphincter impairment.  She argues that she is entitled to service connection for depression as due to her service-connected disability.  In the alternative, she asserts that her service-connected disability has aggravated her depression. 

The Veteran's service treatment records are negative for any diagnosis or treatment of any psychiatric disorder.  On her November 1971 examination prior to separation from service, no psychiatric disability was found.  An associated report of medical history at separation is unavailable.  

Post-service VA records reflect that in July 1972 treatment note, it was noted that the Veteran reported that she had previously sought counseling for emotional problems in 1971 from her religious minister.  However, subsequent VA treatment records clinical records do not reflect that the Veteran sought treatment for mental health symptoms until 2012.

In November 2013, the Veteran was afforded with VA psychiatric examination in conjunction with her claim.  The examination report shows a diagnosis of depressive disorder.  The Veteran informed the VA examiner that she began taking prescribed paroxetine in January 2012 to control her cyclical depression.  She reported that she has experienced similar bouts of depression every four to five months since her military service.  The Veteran reported that she first began experiencing such symptoms around the same time that her sphincter problems began (the Board observes that the record does not show sphincter problems until the early 1980s), but she primarily relied upon pastoral counselors to treat her symptoms since service.  The VA examiner noted that the Veteran had adjusted her lifestyle around her symptoms, and at this point, her depression symptoms are well controlled by medication.

Based on a review of the claims folder and the findings from clinical evaluation, the November 2013 VA examiner stated he could not state whether the Veteran's depressive disorder was caused or created by her service-connected disability without resorting to mere speculation.  In support of this statement, the VA examiner noted that the Veteran reported that her depression and sphincter problems appear to have begun at or around the same time, and he was unable to state whether the Veteran's sphincter problems created or caused her depression disorder.  With respect to aggravation, the VA examiner concluded that it is as likely as not that Veteran's service-connected sphincter impairments have aggravated her depression in the past.  The VA examiner stated that there is no doubt that Veteran's depression is very impact by her service-connected disability when she is symptomatic; however, fortunately, her current medication now controls her depression symptoms.

In January 2014, the November 2013 VA examiner was asked to clarify whether the Veteran had a current diagnosed psychiatric disability that was permanently aggravated by her service-connected disability.  The VA examiner responded in a January 2014 addendum statement, in which he confirmed that the Veteran had a current diagnosis of depression and her symptoms were now well-controlled with medication.  With respect to the question of aggravation, the VA examiner stated it is not possible to determine a baseline level of severity for depression without resorting to mere speculation as it appears that the Veteran's sphincter impairment and her emotional problems appeared at the same time.  The VA examiner further stated that there is no data upon which this examiner could determine aggravation, because the Veteran's current symptoms are controlled by medication and her service-connected disability does not really contribute to her current situation.

Although the Veteran reports that she has experienced symptoms of cyclical depression since her period of service, the first medical evidence demonstrating a diagnosed chronic psychiatric disorder is not shown until 2012, when she began to receive medication to treat her symptoms.  Despite the Veteran's report of mental health symptoms since 1971, the Veteran stated that she did not receive more than pastoral counseling prior to 2012 for her emotional problems.  

In addition, the Veteran has consistently asserted that her current depression symptoms had an onset around the same time as her sphincter impairment - which the medical evidence shows was a result of her 1983 fistulotomy and sphincterotomy, suggesting that her current depression symptoms did not manifest until 1983, which comes more than decade after her separation from service.  

Again, there is no evidence of chronic psychiatric disorder diagnosed in service or until decades after her separation from service.  See 38 C.F.R. §§ 3.303, 3.306, 3.307 and 3.309.  As such, in-service disease or injury have not been shown.

In addition, there is no medical opinion that directly relates the Veteran's current depression disorder to her period of service.  The Veteran has been accorded ample opportunity to furnish medical evidence in support of his claims; he has not done so.  See 38 U.S.C.A. § 5107(a) (noting it is a claimant's responsibility to support a claim for VA benefits).

Accordingly, the Veteran's service-connection claim fails on a direct basis. 

Turning back to the Veteran's primary assertion - entitlement to service connection on a secondary basis, the remaining question is whether the medical evidence supports, or is at least in equipoise as to, the Veteran's assertion that her depression is proximately caused or aggravated by her service-connected disability.  See 38 C.F.R. § 3.310. 

 Notably, there are two available options to establish service connection on a secondary basis: (1) a causal relationship between service-connected disability and related disorder; or (2) aggravation of related disorder by service-connected disability.  38 C.F.R. § 38 C .F.R. § 3.310. 

 Evidence of baseline disability is necessary to establish entitlement to service connection for aggravation of a nonservice-connected condition by a service-connected condition (regulatory change effective from September 2006).  An opinion that something "is not related to" or "is not due to" does not answer the question of aggravation.  Allen v. Brown, 7 Vet. App. 439, 448 (1995) (en banc); 38 C.F.R. § 3.310(b).

Based on a review of the evidence of record, the Board finds that the evidence of record is in equipoise on whether there is a medically sound basis to associate the Veteran's depression with her service-connected disability.  In this regard, while the record fails to demonstrate that the Veteran's depression is caused by her service-connected disability, it has been shown that her depression has likely been aggravated by her service-connected disability. 

In this regard, there is no competent medical evidence of record that creates a secondary causal relationship between the Veteran's depression and her service-connected disability.  The November 2013 VA examiner concluded that he was unable to find that the Veteran's depression was caused or created by her service-connected without resorting to mere speculation.  This medical opinion was based on a review of the claims folder and supported by rational statement.  The Board finds that this report is adequate and the examiner's explanation satisfies the holding of the Court in Jones v. Shinseki, 23 Vet. App. 382, 390-91 (2010)(the examiner must explain why he or she is unable to provide an opinion without speculation, and sufficiently explain the reasons for that inability).

The Board has considered the Veteran's assertions that her depression is secondary to her service-connected disability.  Although the Veteran is competent to attest to the onset and symptomatology she experiences, her competency is distinguished from weight and credibility, which is a factual determination regarding his assertions, and goes to the probative value of the evidence.  See Barr v. Nicholson, 21 Vet. App. 303 (2007); see Rucker v. Brown, 10 Vet. App. 67, 74 (1997).  Here, the Board considers that the Veteran's assertions to be of limited probative value since she has an interest in any financial benefit awarded.  Cartwright v. Derwinski, 2 Vet. App. 24 (1991). 

In regard to secondary service-connection on the basis of aggravation, the November 2013 VA examiner did conclude that the Veteran's depression disorder had been aggravated by her service-connected anal fissures with sphincter impairment at some point during the pendency of the appeal.  The Board acknowledges that the November 2013 VA examiner was unable to provide a medical opinion regarding a baseline level of severity of depression prior to the aggravation by her disability.  See January 2014 addendum medical statement.  However, the VA examiner clearly stated that the Veteran's depression was very much impacted by her service-connected disability, which suggests permanent aggravation of the Veteran's depression by her service-connected disability.  Moreover, the Board cannot ignore the lay and medical evidence that demonstrates that the Veteran's depression has increased to the point where she now requires medication to control her symptoms when she previously only required pastoral counselling.  

Given the evidence of permanent increase in depression symptomology to where it necessitates prescribed medication and the VA examiner's medical conclusion, as well as resolving any doubt in the Veteran's favor, the Board finds that the evidence of record is at least in equipoise on whether the Veteran's depression was permanently aggravated by her service-connected disability. 

Additionally, the Board finds that the Veteran has credibly testified that she has experienced symptoms of depression since the onset of her sphincter impairment and her depression symptoms have increased as her service-connected disability worsened over the years.  The Veteran is competent to provide lay statements about facts concern her claim, such as the onset of her symptoms and the severity of the symptoms she experiences.  See Layno v. Brown, 6 Vet. App. 465, 469 (1994). 

So even if one accepts the Veteran's current depression is not necessarily caused by her service-connected disability, there is competent medical evidence that supports a finding of aggravation by her service-connected disability as well as sufficient evidence to establish a baseline level of severity, which are grounds for granting secondary service connection on an aggravation basis.  See 38 C.F.R. § 3.310; see also Allen, 7 Vet. App. 448.

 Resolving reasonable doubt in the Veteran's favor, as is required by law, the Board finds that the criteria for service connection for depression as secondary to service-connected disability, on an aggravation basis, are met.  38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102.  As such, service connection for depression is warranted.


ORDER

Entitlement to service connection for depression as secondary to service-connected disability, on an aggravation basis-only, is granted.


REMAND

The Veteran seeks entitlement to service connection for colon disorder and hemorrhoids as secondary to her service-connected anal fissure with sphincter impairment.  Although the Board regrets the additional delay, a remand is necessary to ensure that due process is followed and that there is a complete record upon which to decide the appellant's claims.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159.

Pursuant to the Board's 2013 remand directives, the Veteran was afforded with a VA examination in December 2013 in conjunction with her claims.  In pertinent part, the examination report shows diagnoses of rectocele (claimed as colon disorder) and hemorrhoids.  Based on a review of the claims folder, the VA examiner stated that the Veteran's claimed 'colon disorder' actually refers to the Veteran's rectocele.  A rectocele is a herniation of the posterior vaginal wall into the anterior part of the rectum.  It is a defect of the rectovaginal septum, and not a defect involving the rectum or the colon.  The incidence of rectoceles increases with increased age, childbirth, and obesity.  Given the Veteran's history of two vaginal childbirth deliveries, the VA examiner concluded that the most likely etiology of the Veteran's rectocele was her history of childbirths.  With respect to her hemorrhoids, the VA examiner opined that it was more likely the result of her rectocele.  The VA examiner concluded that the Veteran's rectocele and hemorrhoids were not caused or aggravated by her service-connected anal fissures. 

In a November 2014 addendum medical statement, the December 2013 noted a review of the additional medical evidence, including VA treatment records dated through October 2014, and confirmed his previous medical conclusions. 

In May 2015, the Veteran submitted additional evidence in support of her claims for entitlement to service connection for colon disorder, currently identified as rectocele, which included the report of a February 2015 VA surgery report as well as a December 2014 private medical evaluation report.  Notably, in the December 2014 medical statement, the private physician stated the Veteran's chronic straining and constipation has contributed to her rectocele, despite her inability to provide a definitive medical opinion on a causal connection between the Veteran's rectocele and her anal fissures and fistula.  

Given the additional medical evidence as well as the insufficient rationale statement regarding the statement of aggravation of the Veteran's rectocele and hemorrhoids by her service-connected anal fissures with sphincter impairment, the Board finds that a remand is needed to obtain an addendum medical statement.  

Notably, Board finds no reason to doubt the adequacy of the clinical findings in the December 2013 VA examination report.  As such, the Board finds that there is no reason to afford the Veteran with another VA examination and only another addendum medical statement to the December 2013 VA examination report is needed on remand.

Accordingly, the case is REMANDED for the following action:
 
 1.  The RO/AMC should take appropriate steps to secure copies of any such treatment reports identified by the Veteran which are not in the record on appeal, to include updated VA treatment records since October 2014.  Efforts to obtain these records should also be memorialized in the Veteran's VA claims folder.
 
 2.  Arrange for the Veteran's claims folder to be reviewed by the VA examiner, who conducted the December 2013 VA examination, for an addendum medical statement that addresses whether the Veteran's diagnosed rectocele and hemorrhoids are secondary to her service-connected anal fissure with sphincter impairment disability.  The claims file should be made available to the examiner, who should review the entire claims folder in conjunction with this medical statement report. 

If the December 2013 examiner is no longer available or able to provide this additional comment (addendum opinion), then obtain this additional comment from another appropriate specialist.  If the requested addendum cannot be provided without re-examining the Veteran, then she should be schedule for another VA examination in connection with the claim.  All necessary tests should be conducted and the examiner should review the results of any testing prior to completion of the report.

 After reviewing of the claims file, and if necessary, the findings from another VA examination, the examiner should provide an opinion to the following: 

a)  Is it at least as likely as not (50 percent probability or greater) that the Veteran's current rectocele is caused or aggravated by service-connected anal fissure with sphincter impairment.  In doing so, the examiner should consider the private medical evidence that suggests her rectocele is related to her history of chronic straining and the Veteran's assertions that her rectocele is result of a "shelf" or "pocket" created from 1983 fistulotomy and sphincterotomy to repair posterior anal fistula (which is service-connected). 

b)  Is it at least as likely as not (50 percent probability or greater) that the Veteran's current hemorrhoids is caused or aggravated by service-connected anal fissure with sphincter impairment.  In doing so, the examiner should consider the private medical evidence that suggests her rectocele is related to her history of chronic straining and the Veteran's assertions that her rectocele is result of a "shelf" or "pocket" created from 1983 fistulotomy and sphincterotomy to repair posterior anal fistula (which is service-connected). 

Aggravated for VA purposes means the condition is worsened beyond the natural progression.  If aggravation is found, the examiner should address the following medical issues: (1) the baseline manifestations of the Veteran's rectocele and/or hemorrhoids found prior to aggravation; and (2) the increased manifestations which, in the examiner's opinion, are proximately due to the service-connected disability.

A full rationale is requested for all opinions expressed by the examiner.
 
 3.  After completing the above, and any other development as may be indicated, readjudicated the Veteran's claims.  If any of the claims remain denied, the Veteran and her representative should be issued a supplemental statement of the case.  An appropriate period of time should be allowed for response.  Thereafter, the case should be returned to the Board for further appellate consideration, if otherwise in order.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369   (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).




____________________________________________
DAVID L. WIGHT
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


